UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6330


JAVON MOORNING,

                  Petitioner - Appellant,

          v.

WARDEN PURDUE,

                  Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Gina M. Groh, Chief
District Judge. (3:14-cv-00001-GMG-RWT)


Submitted:   June 30, 2015                  Decided:   August 4, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Javon Moorning, Appellant Pro Se.     Helen Campbell Altmeyer,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Javon Moorning appeals the district court’s order accepting

the   recommendation         of   the    magistrate       judge    and    dismissing

Moorning’s 28 U.S.C. § 2241 (2012) petition.                      We have reviewed

the record and find no reversible error.                  Accordingly, we affirm

for   the   reasons    stated     by    the    district    court.        Moorning   v.

Purdue, No. 3:14-cv-00001-GMG-RWT (N.D.W. Va Feb. 24, 2015).                        We

dispense    with      oral    argument        because     the    facts    and   legal

contentions    are    adequately        presented   in     the    materials     before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2